Exhibit 10.4
 
TALON THERAPEUTICS, INC.
 
NON-EMPLOYEE DIRECTOR
 
COMPENSATION ARRANGEMENTS
 
(Effective April 1, 2011)
 
 
The following is a summary of the compensation arrangements for directors of
Talon Therapeutics, Inc. (the “Company”) who are not employees of the Company.
Directors who are employees of the Company do not receive compensation for their
service on the Board and shall receive compensation only in their capacities as
employees.
 
 
1.
The non-executive Chair of the Board is entitled to receive an annual cash
retainer of $50,000, plus a per meeting fee of $4,000.

 
2.
Each non-employee director (other than the Chair) is entitled to receive an
annual retainer fee of $20,000, plus a per meeting fee of $2,500.

 
3.
The non-Executive Chair of the Board and each other non-employee director is
also entitled to an annual stock option to purchase 65,000 and 35,000 shares of
the Company’s common stock, respectively.  In addition, the Chair of the Board’s
Audit Committee is entitled to an annual stock option to purchase an additional
12,000 shares of common stock.  All such stock options shall vest and become
exercisable upon the first anniversary of the grant, which vesting would
accelerate upon a change of control of the Company.

 
4.
Each new director, upon his or her initial appointment or election to the Board,
shall be entitled to a stock option to purchase 50,000 shares of the Company’s
common stock.  Such option shall vest and become exercisable in three equal
annual installments commencing on the first anniversary of such appointment or
election and shall otherwise be subject to the same terms and conditions of the
annual stock options grants described above.

 